

117 HR 4504 IH: Tribal Biochar Promotion Act of 2021
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4504IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. LaMalfa (for himself, Mr. Westerman, Mr. Newhouse, Mr. Bentz, Mr. Obernolte, and Mr. Rosendale) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a biochar demonstration project for federally recognized Indian Tribes and Alaska Native corporations to support the development and commercialization of biochar.1.Short titleThis Act may be cited as the Tribal Biochar Promotion Act of 2021.2.Tribal and Alaska Native Biochar Demonstration ProjectThe Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a et seq.) is amended as follows:(1)In section 2—(A)by striking subsection (a);(B)by redesignating subsections (b) through (g) as subsections (a) through (f), respectively,(C)by striking subsection (b) each place it appears and inserting subsection (a); and(D)by striking subsection (c) each place it appears and inserting subsection (b). (2)By adding at the end the following:3.Tribal and Alaska Native Biochar Demonstration Project(a)Stewardship contracts or similar agreementsFor each of fiscal years 2021 through 2030, the Secretary shall enter into stewardship contracts or similar agreements (excluding direct service contracts) with Indian Tribes or Tribal organizations to carry out demonstration projects to support the development and commercialization of biochar on Indian forest land or rangeland and in nearby communities by providing reliable supplies of feedstock from Federal land.(b)Demonstration projectsIn each fiscal year for which demonstration projects are authorized under this section, not less than 4 new demonstration projects that meet the eligibility criteria described in subsection (c) shall be carried out under contracts or agreements described in subsection (a).(c)Eligibility CriteriaTo be eligible to enter into a contract or agreement under this section, an Indian Tribe shall submit to the Secretary an application that includes—(1)a description of—(A)the Indian forest land or rangeland under the jurisdiction of the Indian Tribe; and(B)the demonstration project proposed to be carried out by the Indian Tribe; and(2)such other information as the Secretary may require.(d)SelectionIn evaluating the applications submitted under subsection (c), the Secretary shall—(1)take into consideration whether a proposed project—(A)creates new jobs and enhances the economic development of the Indian Tribe;(B)demonstrates new and innovative uses of biochar, viable markets for cost effective biochar-based products, or ecosystem services of biochar;(C)improves the forest health or watersheds of Federal land or Indian forest land or rangeland;(D)demonstrates new investments in biochar infrastructure or otherwise promotes the development and commercialization of biochar;(E)is located in an area with—(i)nearby lands identified as having a high, very high, or extreme risk of wildfire;(ii)availability of sufficient quantities of feedstock; or(iii)a high level of demand for biochar or other commercial byproducts of biochar; or(F)any combination of purposes specified in subparagraphs (A) through (E); and(2)exclude from consideration any merchantable logs that have been identified by the Secretary for commercial sale.(e)ImplementationThe Secretary shall—(1)ensure that the criteria described in subsection (c) are publicly available by not later than 120 days after the date of the enactment of this section; and(2)to the maximum extent practicable, consult with Indian Tribes and appropriate intertribal organizations likely to be affected in developing the application and otherwise carrying out this section.(f)ReportNot later than 2 years after the date of the enactment of this section and every year thereafter, the Secretary shall submit to Congress a report that describes, with respect to the reporting period—(1)each individual Tribal application received under this section; and(2)each contract and agreement entered into pursuant to this section.(g)Incorporation of management plansTo the maximum extent practicable, on receipt of a request from an Indian Tribe, the Secretary shall incorporate into a contract or agreement with that Indian Tribe entered into pursuant to this section, management plans (including forest management and integrated resource management plans and Indian Trust Asset Management Plans) in effect on the Indian forest land or rangeland of that Indian Tribe.(h)TermA contract or agreement entered into under this section—(1)shall be for a term of not more than 20 years; and(2)may be renewed in accordance with this section for not more than an additional 10 years.4.DefinitionsIn this Act: (1)BiocharThe term biochar means carbonized biomass produced by converting feedstock through reductive thermal processing for non-fuel uses.(2)Federal landThe term Federal land means—(A)land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)) administered by the Secretary of Agriculture, acting through the Chief of the Forest Service; and(B)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), the surface of which is administered by the Secretary of the Interior, acting through the Director of the Bureau of Land Management.(3)FeedstockThe term feedstock means excess biomass in the form of plant matter or materials that serves as the raw material for the production of biochar.(4)Indian forest land or rangeland.The term Indian forest land or rangeland means land that—(A)is held in trust by, or with a restriction against alienation by, the United States for an Indian Tribe or a member of an Indian Tribe; and(B)(i)(I)is Indian forest land (as defined in section 304 of the National Indian Forest Resources Management Act (25 U.S.C. 3103)); or(II)has a cover of grasses, brush, or any similar vegetation; or(ii)formerly had a forest cover or vegetative cover that is capable of restoration.(5)Indian TribeThe term Indian Tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(6)SecretaryThe term Secretary means—(A)the Secretary of Agriculture, with respect to land under the jurisdiction of the Forest Service; and(B)the Secretary of the Interior, with respect to land under the jurisdiction of the Bureau of Land Management.(7)Tribal organizationThe term Tribal organization has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)..